                Case 18-12012-LSS   Doc 387-2   Filed 11/19/18   Page 1 of 13



                                        EXHIBIT B

                 Summary Chart of Sale Objections and Assumption Objections




01:23878280.3
                                            Case 18-12012-LSS       Doc 387-2   Filed 11/19/18       Page 2 of 13



                Dkt.
                           Objecting Party                Sale Objection             Assumption Objection                           Status
                No.
          1     247    mOcean Pictures, LLC     • None.                         • Objection to Cure Amount.           The Assumption Objection relates
                                                                                • Objection to adequate               to an Excluded Contract. The
                                                                                  assurance.                          Court should therefore overrule the
                                                                                                                      Assumption Objection as moot.
                                                                                                                      The objection as to adequate
                                                                                                                      assurance was withdrawn.
          2     262    FilmNation               • None.                         • Objection to Cure Amount.           The Assumption Objection relates
                       International, LLC                                       • Reservation of right to object to   to a contract currently scheduled as
                                                                                  adequate assurance.                 an Excluded Contract.

                                                                                                                      If the underlying contract is
                                                                                                                      designated to be assumed prior to
                                                                                                                      the expiration of the Designation
                                                                                                                      Cut Off Date, then the parties will
                                                                                                                      seek to resolve consensually the
                                                                                                                      Disputed Cure Amount or
                                                                                                                      otherwise the Court shall
                                                                                                                      determine the Cure Amount and
                                                                                                                      any related issues after the Sale
                                                                                                                      Hearing.
          3     264    Stampede Post            • None.                         • Objection to Cure Amount.           The Assumption Objection relates
                       Productions, Inc.                                        • Reservation of right to object to   to an Assumed Contract. The
                                                                                  adequate assurance.                 Debtors and the Buyer are working
                                                                                                                      to resolve the Assumption
                                                                                                                      Objection. If the parties are unable
                                                                                                                      to reach a consensual resolution,
                                                                                                                      the Court should determine the
                                                                                                                      Cure Amount and any related
                                                                                                                      issues after the Sale Hearing.
          4     265    BLT Communications,      • None.                         • Objection to Cure Amount.           The Assumption Objection relates
                       LLC                                                                                            to an Excluded Contract. The
                                                                                                                      Court should therefore overrule the
                                                                                                                      Assumption Objection as moot.




01:23878280.3
                                          Case 18-12012-LSS       Doc 387-2   Filed 11/19/18       Page 3 of 13



                Dkt.
                          Objecting Party               Sale Objection             Assumption Objection                           Status
                No.
          5     270    American Multi-        • None.                         • Objection to Cure Amount.           The Assumption Objection relates
                       Cinema, Inc.                                           • Request that Sale Order provide     to an Excluded Contract. The
                                                                                that assignee takes Contract        Court should therefore overrule the
                                                                                subject to all of its terms and     Assumption Objection as moot.
                                                                                conditions.
                                                                              • Reservation of right to object to
                                                                                adequate assurance.
          6     272    SCORPIONS GBR          • None.                         • None.                               The Debtors do not believe this
                                                                                                                    response constitutes an objection.
                                                                                                                    The response relates to an
                                                                                                                    Excluded Contract. If necessary,
                                                                                                                    the Court should therefore overrule
                                                                                                                    the response as moot.
          7     273    Universal Studios Home • None.                         • None, provided the assignee         The draft eighth amendment is not
                       Entertainment LLC                                        understands the Contract does       an Assumed Contract. The
                                                                                not include the draft eighth        Debtors therefore do not believe
                                                                                amendment.                          this response constitutes an
                                                                              • Reservation of right to future      Assumption Objection. If
                                                                                scheduled accounting for AXL        necessary, the Court should
                                                                                and Hotel Artemis to determine      overrule the response.
                                                                                amounts due as a result of the
                                                                                accommodation described in
                                                                                Assumption Objection.
          8     275    Google LLC f/k/a       • None.                         • Objection to Cure Amount.           The Assumption Objection relates
                       Google Inc.                                                                                  to an Excluded Contract. The
                                                                                                                    Court should therefore overrule the
                                                                                                                    Assumption Objection as moot.
          9     276    Veritas Technologies   • None.                         • Objection to Cure Amount.           The Assumption Objection relates
                       LLC                                                                                          to an Excluded Contract. The
                                                                                                                    Court should therefore overrule the
                                                                                                                    Assumption Objection as moot.




                                                                         2
01:23878280.3
                                            Case 18-12012-LSS          Doc 387-2      Filed 11/19/18       Page 4 of 13



                Dkt.
                           Objecting Party                 Sale Objection                  Assumption Objection                            Status
                No.
         10     279    Studiocanal S.A.S.        • None.                              • Reservation of right to object to   The Assumption Objection relates
                                                                                        Cure Amount to the extent           to an Assumed Contract. The
                                                                                        estimates are inaccurate.           Debtors and the Buyer will permit
                                                                                      • Objection to adequate               a post-closing audit (to the extent
                                                                                        assurance.                          available under the Assumed
                                                                                      • Reservation of right to obtain      Contract) with respect to the
                                                                                        accountings and undertake           postpetition portion of the Cure
                                                                                        audits to determine amounts         Amount and, if warranted as a
                                                                                        owing.                              result of such audit, will permit
                                                                                      • Objection to assumption and         adjustment of the postpetition
                                                                                        assignment of Contract without      portion of the Cure Amount only.
                                                                                        assumption and assignment of        The Debtors understand that the
                                                                                        any sub-licenses related to the     Buyer is assuming sub-licenses
                                                                                        applicable film title.              related to the applicable film title.
                                                                                                                            The Debtors believe this should
                                                                                                                            resolve the Assumption Objection.
                                                                                                                            If necessary, the Court should
                                                                                                                            overrule the remainder of the
                                                                                                                            Assumption Objection.
         11     280    Universal Music           • Request that Sale Order provide • Reservation of right to object if      Inclusion of the counterparties’
                       Enterprises;                that Purchased Assets that relate   there are any changes to the         Contracts as Assumed Contracts
                       Universal Music Corp.;      to intellectual property not be     Cure Amounts.                        resolves the Sale Objection. The
                       Songs of Universal, Inc.;   transferred free and clear of the • Reservation of right to object to    Debtors do not believe the
                       and Universal Tunes         claims of the licensor of such      adequate assurance.                  response otherwise constitutes an
                                                   intellectual property if the                                             objection. If necessary, the Court
                                                   underlying license with respect                                          should overrule the response.
                                                   to such intellectual property has
                                                   not been assumed and assigned.
         12     282    Sous Chef, LLC            • None.                             • Objection to Cure Amount.            The Assumption Objection relates
                                                                                                                            to an Assumed Contract. The
                                                                                                                            Court should overrule the
                                                                                                                            Assumption Objection on the
                                                                                                                            merits for the reasons set forth in
                                                                                                                            the body of the Reply.




                                                                                  3
01:23878280.3
                                          Case 18-12012-LSS        Doc 387-2         Filed 11/19/18        Page 5 of 13



                Dkt.
                          Objecting Party                Sale Objection                   Assumption Objection                           Status
                No.
         13     283    The Film Musicians     • Objection to ¶ 6 of Sale Order       • Objection to Cure Amount.           The Assumption Objection relates
                 &     Secondary Markets Fund   as it will prejudice rights          • Objection to Debtors’ position      to an Assumed Contract. The
                285                             regarding Assumption                   that The Film Musicians             Debtors have agreed that The Film
                                                Objection if Assumption                Secondary Markets Fund is not       Musicians Secondary Markets
                                                Objection not resolved before          an applicable guild for the title   Fund shall be treated as an
                                                entry of Sale Order.                   Machete Kills.                      applicable guild for purposes of the
                                                                                                                           Cure Amount and the parties have
                                                                                                                           agreed to a revised Cure Amount.
                                                                                                                           The Debtors and the Buyer will
                                                                                                                           permit a post-closing audit (to the
                                                                                                                           extent available under the
                                                                                                                           Assumed Contract) with respect to
                                                                                                                           the postpetition portion of the Cure
                                                                                                                           Amount and, if warranted as a
                                                                                                                           result of such audit, will permit
                                                                                                                           adjustment of the postpetition
                                                                                                                           portion of the Cure Amount only.
                                                                                                                           The Debtors believe this should
                                                                                                                           resolve the Assumption Objection
                                                                                                                           and the Sale Objection. If
                                                                                                                           necessary, the Court should
                                                                                                                           overrule the remainder of the
                                                                                                                           Assumption Objection and the Sale
                                                                                                                           Objection.




                                                                                 4
01:23878280.3
                                           Case 18-12012-LSS         Doc 387-2       Filed 11/19/18       Page 6 of 13



                Dkt.
                          Objecting Party                Sale Objection                   Assumption Objection                           Status
                No.
         14     284    Silver Reel             • Objection to ability to sell free   • Objection to Cure Amount.           The Assumption Objection relates
                       Entertainment             and clear of security interest      • Reservation of right to object to   to an Assumed Contract. The
                       Mezzanine Fund, L.P.      pursuant to Bankruptcy Code           adequate assurance.                 Court should overrule the
                       and The Host Film         § 363(f).                                                                 Assumption Objection on the
                       Holdings, LLC                                                                                       merits for the reasons set forth in
                                                                                                                           the body of the Reply. The Court
                                                                                                                           should overrule the Sale Objection
                                                                                                                           with respect to Bankruptcy Code
                                                                                                                           § 363(f) on the merits for the
                                                                                                                           reasons set forth in the body of the
                                                                                                                           Reply.
         15     286    Fox 2000 Pictures       • Objection to assumption and      • Objection to assumption and            The Debtors will assume and
                                                 assignment of Contract without     assignment of Contract without         assign the Partial Lien Release and
                                                 assumption and assignment of       (i) assumption and assignment          Payment Agreement. For the
                                                 related Partial Lien Release and   of related Partial Lien Release        avoidance of doubt, the Debtors
                                                 Payment Agreement.                 and Payment Agreement,                 believe that no amounts are owing
                                                                                    (ii) provision of certain              to the counterparty pursuant to the
                                                                                    statements, and (iii) payment of       Partial Lien Release and Payment
                                                                                    any Cure Amount owing under            Agreement because the required
                                                                                    Partial Lien Release and               notices triggering any such
                                                                                    Payment Agreement.                     payments were never delivered to
                                                                                  • Reservation of right to obtain         the Debtors.
                                                                                    accountings and undertake
                                                                                    audits to determine amounts
                                                                                    owing.
                                                                                  • Reservation of right to object to
                                                                                    adequate assurance.




                                                                                 5
01:23878280.3
                                           Case 18-12012-LSS           Doc 387-2       Filed 11/19/18      Page 7 of 13



                Dkt.
                           Objecting Party                  Sale Objection                  Assumption Objection                          Status
                No.
         16     287    BBG Home Again LLC         • None.                             • Objection to Cure Amount.           The Buyer and BBG Home Again
                                                                                      • Request for reconciliation and      LLC have reached a consensual
                                                                                        payment of certain residual         agreement that resolves the
                                                                                        amounts to applicable Guilds.       Objection.
                                                                                      • Request for execution and
                                                                                        delivery to applicable Guilds of
                                                                                        distributor assumption
                                                                                        agreements.
                                                                                      • Reservation of right to obtain
                                                                                        accountings and undertake
                                                                                        audits to determine amounts
                                                                                        owing.
                                                                                      • Reservation of right to object to
                                                                                        adequate assurance.
         17     288    All I See Partners 2015,   • Objection to ability to sell free • Objection to Cure Amount.           The Assumption Objection relates
                       L.P.                         and clear of security interest    • Request for return of unused        to an Assumed Contract. The
                                                    pursuant to Bankruptcy Code         portion of P&A account (in the      Debtors will return the unused
                                                    § 363(f).                           amount of $143,472.41) as           portion of the P&A account in an
                                                  • Request for return of unused        condition to assumption and         amount to be determined. If the
                                                    portion of P&A account (in the      assignment of Contract.             parties are unable to reach a
                                                    amount of $143,472.41) as such • Request for audit as condition         consensual resolution, the Court
                                                    funds are not property of the       to assumption and assignment        should determine the Cure Amount
                                                    Debtors’ estates.                   of Contract.                        and any related issues after the
                                                  • Assertion that $27,740 of the     • Reservation of right to object to   Sale Hearing. The Court should
                                                    P&A funds were improperly           adequate assurance.                 overrule the Sale Objection with
                                                    spent in April and June 2018.                                           respect to Bankruptcy Code
                                                                                                                            § 363(f) on the merits for the
                                                                                                                            reasons set forth in the body of the
                                                                                                                            Reply.




                                                                                  6
01:23878280.3
                                           Case 18-12012-LSS          Doc 387-2      Filed 11/19/18      Page 8 of 13



                Dkt.
                          Objecting Party                  Sale Objection                 Assumption Objection                         Status
                No.
         18     290    Lakeshore                 • None.                             • Objection to Cure Amount.         The Assumption Objection relates
                       Entertainment                                                 • Request that Sale Order provide   to a contract currently scheduled as
                       Productions LLC and                                             that assignee takes Contract      an Excluded Contract.
                       Lakeshore                                                       subject to all of its terms and
                       Entertainment Group                                             conditions.                       If the contract is designated to be
                       LLC                                                           • Objection to adequate             assumed prior to the expiration of
                                                                                       assurance.                        the Designation Cut Off Date, then
                                                                                                                         the parties will have resolved any
                                                                                                                         issues Lakeshore raised in its
                                                                                                                         Objections.
         19     293    Endgame Releasing Co., • Objection to ability to sell free • Objection to assumption and          The Buyer and Endgame have
                 &     LLC; Endgame             and clear of security interest       assignment of Contract without      reached an agreement in principle
                334    Releasing Funding,       pursuant to Bankruptcy Code          assumption and assignment of        to resolve this Objection.
                       LLC; and Happy Pill      § 363(f).                            related P&A agreements,
                       Distribution, LLC      • Objection to disbursement of         interparty agreements,
                                                funds directly to producers          intercreditor agreements, and
                                                inconsistent with applicable         other documents.
                                                interparty agreements.             • Reservation of right to object to
                                              • Objection to impairment of           Cure Amount.
                                                Endgame’s rights against the       • Objection to adequate
                                                Debtors or non-debtor parties or     assurance.
                                                in collateral that is not property
                                                of the Debtors’ estate.
                                              • Objection to failure to allocate
                                                purchase price.




                                                                                 7
01:23878280.3
                                          Case 18-12012-LSS        Doc 387-2      Filed 11/19/18       Page 9 of 13



                Dkt.
                          Objecting Party              Sale Objection                  Assumption Objection                           Status
                No.
         20     295    Viacom International   • Objection to the extent the Sale • Request for accounting of Cure      See the response at row 15 with
                 &     Inc.; Awesomeness        Order proposes to cut off audit     Amount.                            respect to the Partial Lien Release
                353    Distribution, LLC;       rights.                           • Objection to assumption and        and Payment Agreement. The
                       Paramount Pictures     • Objection to ability to sell free   assignment of Contract without     Notice of Consent and Irrevocable
                       Corp.                    and clear of security interest      assumption and assignment of       Assignment is no longer an
                                                pursuant to Bankruptcy Code         related Partial Lien Release and   Assumed Contract. The
                                                § 363(f).                           Payment Agreement.                 Assumption Objection otherwise
                                              • 365(n) rights should be           • Notice of Consent and              relates to an Assumed Contract.
                                                preserved.                          Irrevocable Assignment with        The Debtors and the Buyer will
                                              • Setoff rights must be preserved.    Paramount Pictures Corp. is        permit a post-closing audit (to the
                                                                                    unexecuted and cannot be           extent available under the
                                                                                    assumed and assigned.              Assumed Contract) with respect to
                                                                                  • Reservation of right to object     the postpetition portion of the Cure
                                                                                    on the basis that Buyer cannot     Amount and, if warranted as a
                                                                                    fully perform under Contracts      result of such audit, will permit
                                                                                    to the extent it does not obtain   adjustment of the postpetition
                                                                                    rights to any films licensed       portion of the Cure Amount only.
                                                                                    under Contracts.                   The Debtors believe this should
                                                                                                                       resolve the Assumption Objection
                                                                                                                       and the Sale Objection as the latter
                                                                                                                       relates to audit rights. If necessary,
                                                                                                                       the Court should overrule the
                                                                                                                       remainder of the Assumption
                                                                                                                       Objection. The Court should
                                                                                                                       overrule the Sale Objection with
                                                                                                                       respect to Bankruptcy Code
                                                                                                                       § 363(f) on the merits for the
                                                                                                                       reasons set forth in the body of the
                                                                                                                       Reply.




                                                                              8
01:23878280.3
                                         Case 18-12012-LSS        Doc 387-2      Filed 11/19/18      Page 10 of 13



                Dkt.
                          Objecting Party              Sale Objection                 Assumption Objection                          Status
                No.
         21     305    Showtime Networks,     • Objection regarding Bankruptcy • Reservation of right to object       The revised form of Sale Order
                 &     Inc.                     Code § 365(n) rights.              on the basis that Buyer cannot     includes language that resolves the
                347                                                                fully perform under Contracts      Sale Objection with respect to the
                                                                                   to the extent it does not obtain   § 365(n) issue.
                                                                                   rights to any films licensed
                                                                                   under Contracts.
         22     307    Entertainment One;     • Objection to the extent the Sale • Request that Sale Order provide    The revised the form of Sale Order
                       Promise Acquisitions     Order proposes to cut off audit    that assignee takes Contract       includes language that resolves the
                                                rights.                            subject to all of its terms and    Sale Objection with respect to the
                                              • Objection regarding Bankruptcy     conditions, including rights to    § 365(n) issue.
                                                Code § 365(n) rights.              adjustments and refunds.
                                              • Objection to ability to sell free                                     The Court should overrule the Sale
                                                and clear of security interest                                        Objection with respect to
                                                pursuant to Bankruptcy Code                                           Bankruptcy Code § 363(f) on the
                                                § 363(f).                                                             merits for the reasons set forth in
                                                                                                                      the body of the Reply.

                                                                                                                      All matters related to Promise
                                                                                                                      Acquisition have been settled
                                                                                                                      between Buyer and Promise
                                                                                                                      Acquisition.

                                                                                                                      Entertainment One has proposed
                                                                                                                      additional Sale Order language to
                                                                                                                      resolve the balance of its Objection
                                                                                                                      that remains under review by the
                                                                                                                      Buyer and Debtors.




                                                                             9
01:23878280.3
                                          Case 18-12012-LSS           Doc 387-2       Filed 11/19/18     Page 11 of 13



                Dkt.
                          Objecting Party                  Sale Objection                  Assumption Objection                          Status
                No.
         23     310    Turner Entertainment     • Objection regarding ability to    • None.                                The revised form of Sale Order
                       Networks, Inc.             sell intellectual property free                                          includes language that resolves the
                                                  and clear of license rights                                              Sale Objection in its entirety.
                                                  pursuant to Bankruptcy Code
                                                  § 363(f).
                                                • Objection regarding Bankruptcy
                                                  Code § 365(n) rights.
                                                • Alternative request that Sale be
                                                  condition on provision of
                                                  adequate protection pursuant to
                                                  Bankruptcy Code § 363(e).
         24     319    The Directors Guild of   • Reservation of all rights in      • Objection to Cure Amount.            The Buyer intends to enter into
                 &     America, Inc.; the         connection with the Motion, the • Objection to Debtors’ assertions       amended assumption agreements.
                320    Screen Actors Guild-       Sale Order, the APA, and any        of the nonexistence of certain       The Debtors and the Buyer are
                       American Federation of     related filing.                     assumption agreements.               working to resolve the Assumption
                       Television and Radio                                         • Objection to implication that        Objection. If the parties are unable
                       Artists; the Writers                                           the Debtors are not liable for       to reach a consensual resolution,
                       Guild of America, West,                                        residuals in respect of titles for   the Court should determine the
                       Inc.; Motion Picture                                           which no Debtor is subject to an     Cure Amount and any related
                       Industry Pension and                                           assumption agreement.                issues after the Sale Hearing.
                       Health Plans
         25     293    Happy Pill Distribution, • Objection to the extent ¶ 6 of    • Reservation of right to object to    The Buyer and the Objector have
                 &     LLC                        the Sale Order proposes to cut      Cure Amount.                         reached an agreement in principle
                333                               off audit or other contractual    • Reservation of right to request      to resolve the Objection.
                                                  rights related to participations.   or continue an audit or to
                                                • Reservation of right to object to   request an accounting or
                                                  the Sale.                           discovery regarding Cure
                                                                                      Amount.
                                                                                    • Objection to adequate
                                                                                      assurance.




                                                                                 10
01:23878280.3
                                         Case 18-12012-LSS         Doc 387-2        Filed 11/19/18    Page 12 of 13



                Dkt.
                          Objecting Party               Sale Objection                   Assumption Objection                   Status
                No.
         26     338    Spotlight Film, LLC;   • Objection to the extent the Sale    • Objection to Cure Amount.   The Assumption Objection relates
                       Participant Media        Order proposes to cut off audit     • Objection to adequate       to an Assumed Contract. The
                                                rights.                               assurance.                  Assumption Objection as to
                                              • Objection to ability to sell free                                 adequate assurance should be
                                                and clear of security interest                                    overruled on the merits for the
                                                pursuant to Bankruptcy Code                                       reasons set forth in the body of the
                                                § 363(f).                                                         Reply. The parties are working to
                                                                                                                  resolve the Cure Amount
                                                                                                                  objection. If the parties are unable
                                                                                                                  to reach a consensual resolution,
                                                                                                                  the Court should determine the
                                                                                                                  Cure Amount and any related
                                                                                                                  issues after the Sale Hearing. The
                                                                                                                  Court should overrule the Sale
                                                                                                                  Objection with respect to
                                                                                                                  Bankruptcy Code § 363(f) on the
                                                                                                                  merits for the reasons set forth in
                                                                                                                  the body of the Reply.




                                                                               11
01:23878280.3
                                            Case 18-12012-LSS       Doc 387-2         Filed 11/19/18     Page 13 of 13



                Dkt.
                          Objecting Party                Sale Objection                    Assumption Objection                        Status
                No.
         27     344    Redrover Co., Ltd.       • Request for return of unused        • Objection to the extent Cure     The Assumption Objection relates
                                                  portion of P&A account for            Amounts are comprised of         to Assumed Contracts. The
                                                  Spark (in the amount of               estimates or projections and     Debtors and the Buyer will permit
                                                  $400,205.64).                         request that Cure Amounts be     a post-closing audit (to the extent
                                                                                        subject to subsequent audit.     available under the Assumed
                                                                                      • Objection to assumption and      Contracts) with respect to the
                                                                                        assignment of Contract without   postpetition portion of the Cure
                                                                                        assumption and assignment of     Amounts and, if warranted as a
                                                                                        sub-licenses/sub-distribution    result of such audit, will permit
                                                                                        agreements related to the        adjustment of the postpetition
                                                                                        applicable film titles.          portion of the Cure Amounts only.
                                                                                      • Objection to Cure Amount.        The Debtors understand that the
                                                                                                                         Buyer is assuming sub-licenses/
                                                                                                                         sub-distribution agreements related
                                                                                                                         to the applicable film titles. The
                                                                                                                         Debtors believe this should resolve
                                                                                                                         the Assumption Objection. The
                                                                                                                         Debtors have agreed to return of
                                                                                                                         the unused portion of the P&A
                                                                                                                         account for Spark.




                                                                                 12
01:23878280.3
